DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 12/09/2020. Claim 1-3, 6, 9, 11-14, 17, 19-20, 23-24, 26, 28, 31-32, 35-36, 39-40, 44, 47 and 50-55 are pending with claims 1-3, 6, 9, 11-14, 17, 19-20, 23-24, 26, 28, 31-32, 35-36, 39 withdrawn, claims 4-5, 7-8, 10, 15-16, 18, 21-22, 25, 27, 29-30, 33-34, 37-38, 43, 45-46, 48-49 cancelled and claims 51-55 newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 40, 44, 47, 50 and 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patstone (US PG Pub. 2015/0068242) in view of Matta et al. (US PG Pub. 2012/0305435).
Regarding claim 40, Patstone discloses a medicinal carrier device, comprising: one or more sections of thermal insulation (vacuum-insulated panels VIPs 22) positioned to form an internal space (34) of a size and shape to hold medicinals (able to hold pharmaceuticals; paragraph 10); and one or more thermally conductive barriers (buffer PCM panel 52) fixed within the internal space (two or more panels may be fixed; paragraph 51) to form an interior medicinal storage region (55) and one or more external portable cold pack storage regions (region filled with primary PCM panel 42), the one or more thermally conductive barriers formed from a solid material (may be made of any suitable material, e.g., plastic, metal, glass, resin, composite material, etc.; paragraph 51) including phase change material encapsulated within a thermally-conductive material (buffer PCM encapsulated within 52), wherein the one or more thermally conductive barriers have are configured to cool the internal space from an ambient temperature to between 2°C and 8°C (paragraph 55) when all of the external portable cold pack storage regions are filled with portable cold packs of a temperature less than -10°C. (primary PCM conditioned to -20°C; paragraph 58), and to maintain the internal space to between 0.5°C. and 8°C. (may maintain temperature of 2°C and 8°C; paragraph 55).
Although Patstone does not explicitly teach the heat capacity, volume and thermal conductivity of the thermally conductive barrier sufficient to cool the internal space from an ambient temperature to between 2°C and 8°C in less than 2 hours from a 
Matta also teaches the concept of a medicinal carrier device having a buffer PCM thermally conductive barrier (140), the selection of the PCM may include consideration of multiple factors including, but not limited to, the desired protected temperature range, anticipated ambient temperatures during shipment, thermal properties of the different phase change materials, thermal properties of the container and/or insulation panels, and thermal properties of the temperature sensitive product being shipped (paragraph 48). Matta further teaches cost savings can be achieved by only providing enough thermal capacity to ensure that the payload arrives at a desired temperature within a predetermined period of time, for example, 24, 48, 72, 96, or 120 hours (see at least paragraphs 41, 51, and 89). Matta further teaches when considering these design factors, the desired temperature range (R, Fig. 3b) is maintained between 2°C and 8°C starting at time 0 and would be sufficient to cool the internal space from an ambient temperature to between 2°C and 8°C in less than 2 hours from a time point when all of the external portable cold pack storage regions are filled with portable cold packs.
Therefore, the heat capacity, volume, thermal conductivity, ambient temperature, internal space temperature range/limits for desired shipping time periods are recognized as a result-effective variables, i.e. a variable which achieves a recognized result. In this 
Regarding claim 44
Alternatively, if Applicant is not convinced around 5°C meets the limitations of 6°C, Patstone does teach the melting point of the phase change material can be selected to maintain a temperature range inside the internal space (paragraph 55). Therefore, the melting point of the phase change is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that selection of a PCM melting point results in maintaining a desired temperature range inside the internal space. Therefore, since the general conditions of the claim, i.e. that the melting point of the phase change material is selected according to a desired temperature profile in the carrier device, were disclosed in the prior art by Patstone, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the phase change material having a melting temperature of 6°C in order to select the material property of the PCM to maintain a desired temperature profile within the internal space.
Regarding claim 47, Patstone as modified discloses the medicinal carrier device of claim 40, and further teaches an integral number of cold packs (shown with 6 packs 42) but does not explicitly teach wherein the portable cold packs equivalent to the volume of the external portable cold pack storage regions comprises: an integral number of cold packs of a standard size and shape for medicinal transport.
Matta teaches it is known for the portable cold packs equivalent to the volume of the external portable cold pack storage regions (configured such that only enough space is provided to allow cold pack to be inserted; paragraph 80) comprises: an integral number of cold packs (shown with 6 120 cold packs) of a standard size and 
Regarding claim 50, Patstone as modified discloses the medicinal carrier device of claim 40, further comprising: an insert (49) for the medicinal carrier device, the insert of a size and shape to secure the position of the one or more thermally conductive barriers relative to the medicinal storage region (paragraph 69).
Alternatively, if Applicant is not convinced Patstone teaches the insert is of a size and shape to secure the position of the one or more thermally conductive barriers relative to the medicinal storage region, Matta further teaches the use of an insert (130) of a size and shape to secure the position of the one or more thermally conductive barriers relative to the medicinal storage region (inserts provided for structural support within system) to more easily provide and maintain a preferred orientation of the phase change elements (paragraph 47). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the medicinal carrier device utilize the insert of a size and shape to secure the position of the one or more thermally 
Regarding claim 52, Patstone as modified discloses the medicinal carrier device of claim 40, wherein the one or more sections of thermal insulation comprise: insulated walls (vacuum-insulated panels VIPs 22; paragraph 44).
Regarding claims 53 and 54, Patstone as modified discloses the medicinal carrier device of claim 40, but does not explicitly teach wherein the external portable cold pack storage regions are of a size and shape to hold 0.6 L and 0.4 L portable cold packs.
Matta teaches the concept of a medicinal carrier device having a PCM cold pack (120), the selection of the PCM may include consideration of multiple factors including, but not limited to, the desired protected temperature range, anticipated ambient temperatures during shipment, thermal properties of the different phase change materials, thermal properties of the container and/or insulation panels, and thermal properties of the temperature sensitive product being shipped and design and sizing of phase change elements 120, 140 may vary depending on these factors as well (paragraph 48). Matta further teaches cost savings can be achieved by only providing enough thermal capacity to ensure that the payload arrives at a desired temperature within a predetermined period of time, for example, 24, 48, 72, 96, or 120 hours (see at least paragraphs 41, 51, and 89). 
Matta further teaches it is known for the portable cold packs equivalent to the volume of the external portable cold pack storage regions (configured such that only 
Therefore, the volume or size and thermal properties of the PCM cold pack is a recognized as a result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size of the cold pack, i.e. the heat capacity and volume are some of the factors to be optimized according to a desired specific temperature profile that needs to be maintained for a period of time within the medicinal carrier device to ensure that the payload arrives at a desired temperature within the predetermined period of time. Therefore, since the general conditions of the claim, i.e. that the volume or size of the cold pack is selected according to a desired product temperature for a specified time period, were disclosed in the prior art by Matta, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the medicinal carrier device of Patstone to have selected the external portable cold pack storage regions are of a size and shape to hold 0.6 L and 0.4 L portable cold packs in order to select a standard sized cold pack achieving the benefits of cost-savings by reducing the lead time required to design and set up to 
Regarding claim 55, Patstone as modified discloses the medicinal carrier device of claim 40, further comprising: an exterior shell (12, Fig. 1) surrounding the one or more sections of thermal insulation (vacuum insulated panels of subassembly 20).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Patstone (US PG Pub. 2015/0068242) in view of Matta et al. (US PG Pub. 2012/0305435), further in view of Wood et al. (US PG Pub. 2015/0191291).
Regarding claim 51, Patstone as modified discloses the medicinal carrier device of claim 40, wherein the one or more sections of thermal insulation form a rectangular structure (vacuum insulated panels 22 form a box-like structure), the carrier includes a lid (14) but does not teach the lid is removable.
Wood teaches it is known for a medicinal carrier device that includes a removable lid (10, Fig. 3; claim 9) that provides access to the interior of the package (paragraph 20). Substituting the hinged lid of Patstone with the removable lid of Wood is a simple substitution of known types of lids for accessing the internal space. Further, utilizing a removable lid would no longer require the need for hinges reducing the number of parts for the device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the medicinal carrier device of Patstone to have the lid be removable taught by Wood in order to reduce the number of parts of the system as well as substituting of one known element for another to obtain predictable results.

Response to Arguments
Applicant’s arguments, see Remarks page 10, filed 12/09/2020, with respect to claim 44 rejected under 35 U.S.C. 112(b) has been fully considered and is persuasive.  The 112(b) rejection of claim 44 has been withdrawn
Applicant’s arguments with respect to claim(s) claims 40, 43, 47 and 50 under 35 U.S.C. 102 and claim 44 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.